  Case 14-10732         Doc 64     Filed 12/10/18 Entered 12/10/18 09:05:37              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-10732
         David G Shamoun
         Linda G Shamoun
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/25/2014.

         2) The plan was confirmed on 07/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/29/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,911.00.

         10) Amount of unsecured claims discharged without payment: $135,415.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-10732         Doc 64         Filed 12/10/18 Entered 12/10/18 09:05:37                     Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                 $28,730.44
        Less amount refunded to debtor                            $2,030.44

NET RECEIPTS:                                                                                      $26,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $4,000.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                          $1,082.89
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,082.89

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA NA                  Unsecured      2,058.00            NA              NA            0.00       0.00
BANK OF AMERICA NA                  Unsecured      1,023.00            NA              NA            0.00       0.00
BMO HARRIS BANK                     Unsecured      4,051.00            NA              NA            0.00       0.00
BMO HARRIS BANK                     Secured       33,206.00     33,450.12             0.00           0.00       0.00
BMO HARRIS BANK                     Unsecured     33,206.00           0.00       32,032.40      4,889.73        0.00
BMO HARRIS BANK                     Secured       20,000.00     23,350.80             0.00           0.00       0.00
CERASTES LLC                        Unsecured      1,034.00       2,035.69        2,035.69        310.75        0.00
CHASE BANK USA                      Unsecured      5,017.00            NA              NA            0.00       0.00
CHASE BANK USA                      Unsecured      1,982.00            NA              NA            0.00       0.00
CHASE BANK USA                      Unsecured      6,295.00            NA              NA            0.00       0.00
CITIBANK NA                         Unsecured      1,053.00            NA              NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC       Unsecured         325.00        366.36          366.36          55.92       0.00
DISCOVER BANK                       Unsecured      2,487.00       2,481.15        2,481.15        378.75        0.00
EVANSTON NORTHWESTERN HEALT         Unsecured         348.00           NA              NA            0.00       0.00
FIRST MERIT BANK                    Secured        9,751.00       9,239.51        9,239.51      9,239.51     993.82
LORD & TAYLOR                       Unsecured         289.00           NA              NA            0.00       0.00
LVNV FUNDING                        Unsecured            NA       1,111.91        1,111.91        169.73        0.00
NISSAN MOTOR ACCEPTANCE CORP        Unsecured      5,606.00            NA              NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP        Unsecured      1,587.00            NA              NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP        Secured       20,000.00     25,248.15             0.00           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP        Secured       20,000.00     20,924.95             0.00           0.00       0.00
Northshore Univesity HealthSystem   Unsecured         177.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured      2,010.00       1,079.65        1,079.65        164.81        0.00
PRA RECEIVABLES MGMT                Unsecured         157.00        320.78          320.78          48.97       0.00
QUANTUM3 GROUP LLC                  Unsecured     10,264.00     10,613.82        10,613.82      1,620.20        0.00
QUANTUM3 GROUP LLC                  Unsecured         475.00        557.29          557.29          85.07       0.00
QUANTUM3 GROUP LLC                  Unsecured      1,045.00       1,148.79        1,148.79        175.36        0.00
QUANTUM3 GROUP LLC                  Unsecured         761.00        867.74          867.74        132.46        0.00
QUANTUM3 GROUP LLC                  Unsecured      1,061.00       1,160.10        1,160.10        177.09        0.00
QUANTUM3 GROUP LLC                  Unsecured      8,103.00       8,222.20        8,222.20      1,255.12        0.00
QUANTUM3 GROUP LLC                  Unsecured         806.00      1,039.66        1,039.66        158.70        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-10732        Doc 64     Filed 12/10/18 Entered 12/10/18 09:05:37                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim        Principal        Int.
Name                               Class   Scheduled     Asserted      Allowed         Paid           Paid
QUANTUM3 GROUP LLC             Unsecured      1,881.00      1,943.00      1,943.00        296.60          0.00
SYNCHRONY BANK                 Unsecured           NA         186.41        186.41          28.46         0.00
SYNCHRONY BANK                 Unsecured      2,407.00      2,444.09      2,444.09        373.09          0.00
WELLS FARGO BANK NA            Secured      128,000.00   170,843.38    171,906.35            0.00         0.00
WELLS FARGO BANK NA            Secured             NA       1,062.97      1,062.97      1,062.97          0.00
WELLS FARGO BANK NA            Unsecured     48,639.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $171,906.35              $0.00                    $0.00
      Mortgage Arrearage                              $1,062.97          $1,062.97                    $0.00
      Debt Secured by Vehicle                         $9,239.51          $9,239.51                  $993.82
      All Other Secured                                   $0.00              $0.00                    $0.00
TOTAL SECURED:                                      $182,208.83         $10,302.48                  $993.82

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $67,611.04         $10,320.81                    $0.00


Disbursements:

       Expenses of Administration                          $5,082.89
       Disbursements to Creditors                         $21,617.11

TOTAL DISBURSEMENTS :                                                                      $26,700.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-10732         Doc 64      Filed 12/10/18 Entered 12/10/18 09:05:37                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
